UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

-------------------------------------------------------------
IN RE PAYMENT CARD INTERCHANGE FEE
AND MERCHANT DISCOUNT ANTITRUST
LITIGATION                                                      MEMORANDUM & ORDER
                                                                05-MD-1720 (MKB) (JO)


This document refers to: ALL ACTIONS
-------------------------------------------------------------

MARGO K. BRODIE, United States District Judge:

         On June 7, 2019, a group of objectors previously identified in this multi-district

litigation (the “MDL”) as Retailer and Merchant Objectors (“R&M Objectors”) filed a motion

to be compensated for attorneys’ fees, expenses, and service awards for their role in objecting

to the previously approved settlement agreement (the “2013 Settlement Agreement”) that was

later set aside by the Second Circuit. (R&M Mot. for Attys’ Fees, Expenses, and Service

Awards (“R&M Mot.”), Docket Entry No. 7474; R&M Mem. in Supp. of R&M Mot. (“R&M

Mem.”), Docket Entry No. 7474-1.) The Rule 23(b)(3) Class Plaintiffs (“Plaintiffs”) opposed

the motion. (Pls. Opp’n to R&M Mot. (“Pls. Opp’n”), Docket Entry No. 7635.)

         On July 24, 2019, the Court referred the motion to Magistrate Judge James Orenstein

for a report and recommendation. (Order dated July 24, 2019.) On September 5, 2019, Judge

Orenstein heard oral argument on the motion. (Min. Order dated Sept. 5, 2019, Docket Entry

No. 7678; Sept. 5, 2019 Hr’g Tr. (“Sept. 2019 Tr.”), Docket Entry No. 7683.) By report and

recommendation dated October 11, 2019 (the “R&R”), Judge Orenstein recommended that

the Court deny the motion. (R&R, Docket Entry No. 7734.) R&M Objectors timely objected

to the R&R, and Plaintiffs responded to the objections. (R&M Obj. to the R&R (“R&M
Obj.”), Docket Entry No. 7744; Pls. Opp’n to R&M Obj. (“Opp’n to Obj.”), Docket Entry No.

7754.)

         On December 13, 2019, the Court granted final approval of a Rule 23(b)(3) class

settlement agreement (the “Superseding Settlement Agreement”). (Final Approval Order,

Docket Entry No. 7818.) By Memorandum and Order dated December 16, 2019 (the

“Attorneys’ Fees Order”), the Court granted attorneys’ fees and expenses to Rule 23(b)(3)

Plaintiffs’ Class Counsel (“Class Counsel”). (Attys’ Fees Order, Docket Entry No. 7822.) In

the Attorneys’ Fees Order, the Court also adopted the R&R in its entirety and denied R&M

Objectors’ motion for attorneys’ fees, expenses, and services awards, noting that it would set

forth its reasons for doing so in a separate opinion. (Attys’ Fees Order 17 n.10.)

         The Court explains its reasons for adopting the R&R in its entirety and denying R&M

Objectors’ motion.

   I.    Background

         R&M Objectors consist of “restaurants, clothing stores, gas stations, and all manner of

small to mid-sized businesses” located in thirteen different states. (R&M Mem. 1.) The

Court assumes familiarity with the facts and extensive procedural history of the MDL, as set

forth in prior decisions.1 The Court therefore provides only a summary of the relevant facts

and procedural history.



         See In re Payment Card Interchange Fee & Merch. Disc. Antitrust Litig., 986 F.
         1

Supp. 2d 207, 213, 223 (E.D.N.Y. 2013) (“Interchange Fees I”), rev’d and vacated, 827 F.3d
223 (2d Cir. 2016) (“Interchange Fees II”); In re Payment Card Interchange Fee & Merch.
Disc. Antitrust Litig., 330 F.R.D. 11 (E.D.N.Y. 2019) (“Interchange Fees III”); In re Payment
Card Interchange Fee & Merch. Disc. Antitrust Litig., 991 F. Supp. 2d 437 (E.D.N.Y. Jan.
10, 2014); In re Payment Card Interchange Fee & Merch. Disc. Antitrust Litig., No. 05-MD-
1720, 2019 WL 6875472 (E.D.N.Y. Dec. 16, 2019).


                                                2
           a.   R&M Objectors’ objections to the 2013 Settlement Agreement

                  i.   Objections before the district court

       On October 18, 2012, R&M Objectors submitted objections to the then-proposed

settlement agreement (the “2012 Proposed Settlement Agreement”). (R&M Obj. to 2012

Proposed Settlement Agreement, Docket Entry No. 1653; 2012 Proposed Settlement

Agreement, Docket Entry No. 1588-1.) R&M Objectors articulated “four primary reasons”

for objecting: (1) the “monetary fund and proposed refund [was] inadequate for the class”; (2)

the “injunctive relief [was] inadequate for the class”; (3) the “release [was] excessive and

overbroad”; and (4) the “proposed attorney[s’] fees award [was] excessive.” (R&M Obj. to

2012 Proposed Settlement Agreement ¶ 40.) They argued that the proposed relief was

insufficient given the broad release of claims against Defendants, (id. ¶ 49), and that, “[a]t a

minimum, all unlawful fees should be refunded as restitution to the class,” (id. ¶ 53), and the

injunctive relief period should be “extended for five years into the future to allow the

marketplace to regulate this behavior,” (id. ¶ 54). Finally, R&M Objectors requested that

former District Judge John Gleeson hold a hearing on the preliminary approval motion then

before the court. (Id. ¶ 56.) By letter dated October 22, 2012, R&M Objectors “suggest[ed]

that the [c]ourt organize a Proposed Objectors’ Committee to allow for a pooling of resources

to examine, analyze and, if necessary, report on the viability of any proposed objections.”

(Letter dated Oct. 22, 2012, Docket Entry No. 1657.)

       By Order dated October 24, 2012 (the “October 2012 Order”), Judge Gleeson invited

all parties opposing preliminary approval to submit their written objections by October 31,

2012, and scheduled oral argument on the preliminary approval motion, despite not




                                                3
“[o]rdinarily” doing so, noting that “it seem[ed] clear that there [was] an expectation among

some interested parties that the preliminary approval process should be more involved in this

case than in the usual class action.” (Oct. 2012 Order 2, Docket Entry No. 1668.) Judge

Gleeson denied R&M Objectors’ request that the court form an Objectors’ Committee and

grant it access to certain discovery. (Id.)

       On November 5, 2012, R&M Objectors submitted a memorandum in opposition to

preliminary approval, arguing that (1) the release was overbroad, particularly given the short

period of injunctive relief and limited money damages relief, (R&M Opp’n to Prelim.

Approval of 2012 Proposed Settlement Agreement 6, Docket Entry No. 1703); (2) the

proposed monetary and injunctive relief was “illusory and facially inadequate,” in part

because not all members of the (b)(2) class would benefit from the surcharge provision, (id. at

6–7); and (3) the 2012 Proposed Settlement Agreement “[did] not change the marketplace as

is,” and ultimately would “leave[] the broken, anti-competitive system in place,” (id. at 7).

       On November 9, 2012, Judge Gleeson held oral argument on the motion for

preliminary approval and granted the motion. (2012 Prelim. Approval Hr’g Tr. 61:7–8,

annexed to R&M Mot. as Ex. 9, Docket Entry No. 7474-9.) Counsel for R&M Objectors

were present at the hearing. (R&M Mem. 3.)

       On May 15, 2013, R&M Objectors filed their objections to final approval of the 2012

Proposed Settlement Agreement, arguing that (1) the release of future damages claims by the

mandatory Rule 23(b)(2) class was impermissible under Supreme Court precedent, (R&M

Obj. to Final Approval of 2012 Proposed Settlement Agreement 8–11, Docket Entry No.

2281); (2) the release of future claims by the Rule 23(b)(3) class, with no “legitimate




                                               4
opportunity to opt out,” was “[i]nappropriate” and unconstitutional, (id. at 11–20); (3) the

2012 Proposed Settlement Agreement did not comply with the “identical factual predicate”

rule governing releases in class actions, (id. 20–22); (4) the notice to the class was insufficient

to inform even “the most legally astute Class Member,” and did “not provide a legitimate

opportunity to [opt out] to protect individual claims against the Defendants for their future

conduct,” (id. at 22–24); and (5) the surcharge element of the proposed relief would not

benefit all members of the class, given differences in state law as well as practical barriers,

and thus would not constitute uniform class relief as required, (id. at 24–27).

       On September 12, 2013, Judge Gleeson held a fairness hearing to hear arguments as to

final approval, (2013 Final Approval Hr’g Tr., Docket Entry No. 6094), at which R&M

Objectors raised the two issues they believed to be “the most significant impediments to

approval” — the “confounding notice” and the “worthless surcharge.” (R&M Mem. 5, 8.)

Counsel for R&M Objectors informed the court that:

               The main concern that [their] clients [had] is understanding and
               interpreting the notice and the language and the brea[d]th, as it
               describes the brea[d]th of the release. . . .

               No matter . . . what the settlement payments are, the settlement
               awards and the recovery in the settlement, no matter how great
               they are it’s not worth releasing future claims on MasterCard and
               Visa. But the problem was in the notice. [They] can opt out but
               [they’re] still in. [They’re] stuck with the broad release of the
               (b)(2) settlement no matter what [they] do.

               So unless the court strikes down the broad release in the (b)(2)
               settlement, there’s really no opt out in the (b)(3) . . . class.

(2013 Final Approval Hr’g Tr. 173:9–11, 174:5–15.) Counsel added that “the amount of

damages that might be awarded under the (b)(3) class was not even an issue to our clients




                                                 5
because of their struggle with understanding what the release was,” (id. at 173:12–15), and

noted that “if the [c]ourt strikes down the broad release in both the (b)(2) and the (b)(3) Class,

then we may want to . . . participate in the damages,” (id. at 176:3–5). Counsel also argued

that the “notice misrepresent[ed]” the surcharge provision because it did not explain that “if

[class members] accept American Express, or they live in one of the states that have barred or

prohibited surcharges, they can’t surcharge.” (Id. at 176:10–15.)

       On December 13, 2013, Judge Gleeson granted the final approval motion, Interchange

Fees I, 986 F. Supp. 2d 207; that decision was subsequently appealed to the Second Circuit,

see Interchange Fees II, 827 F.3d 223.

                  ii. Objections on appeal

       On appeal, R&M Objectors “wholeheartedly join[ed] in the [b]rief[s]” filed by other

objectors- and plaintiffs-appellants — specifically, the Joint Merchant Appellants, the Retail

Industry Leaders Association, and the National Retail Federation — but “wr[o]te

separately . . . to emphasize the inadequacy of the Notice . . . and to highlight the due process

shortcomings of a Settlement featuring benefits that were falsely represented in the Notice to

Class Members and are of no value to many of them.” (R&M App. Br. 3–4, annexed to

R&M Mot. as Ex. 16, Docket Entry No. 7474-16.) R&M Objectors argued that the Notice

failed to (1) “provide absent Class Members with their constitutional right to [opt out] of

classes involving monetary damages,” (2) “adequately describe the breadth of applicable

releases,” and (3) “accurately inform Class Members of what the Settlement achieve[d].” (Id.

at 4.) R&M Objectors reiterated that to them, the “release of futures claims [was] by far the

most significant feature of this deal.” (Id. at 5.) In addition, R&M Objectors argued that




                                                6
because many merchants would not benefit from the surcharge provision of the 2013

Settlement Agreement, “the (b)(2) class lack[ed] the cohesion required by Rule 23.”2 (Id. at

32.)

            b. Second Circuit’s decision

        In June of 2016, the Second Circuit vacated the certification of the class, reversed the

approval of the settlement, and remanded the case to the district court. See Interchange Fees

II, 827 F.3d at 240.

        In setting aside the 2013 Settlement Agreement, the Second Circuit first held that

“[s]tructural defects . . . created a fundamental conflict between the (b)(3) and (b)(2) classes

and sapped class counsel of the incentive to zealously represent the latter,” id. at 236,

rendering “unitary representation of these plaintiffs . . . inadequate,” id. at 233. The Court of

Appeals found a clear conflict between the members of the (b)(3) class, pursuing monetary

relief, and members of the (b)(2) class, seeking only injunctive relief — “[t]he former would

want to maximize cash compensation for past harm, and the latter would want to maximize

restraints on network rules to prevent harm in the future.” Id. at 233. Meanwhile, attorneys’

fees for class counsel — who, the court observed, had strong incentives to reach a settlement

— were linked to relief for the (b)(3) class only, and not to relief for the (b)(2) class. Id. at

234. The Second Circuit noted that the “trouble with unitary representation . . . [was]

exacerbated because the members of the worse-off (b)(2) class could not opt out.” Id.



        2
         As noted above, R&M Objectors joined “wholeheartedly” in the brief filed by the
Joint Merchant Appellants, which contained extensive arguments that the (b)(2) class lacked
cohesion, which they argued was “best illustrated by” the surcharge provision. (Joint Br. for
Merchant Appellants, In re Payment Card Interchange Fee & Merch. Disc. Antitrust Litig.,
No. 12-4671, 2014 WL 2794832, at *48–66 (2d Cir. June 16, 2014).)


                                                 7
        Second, the Court of Appeals found that “[m]erchants in the (b)(2) class that

accept[ed] American Express or operate[d] in states that prohibit surcharging” and those “that

[would] begin business after July 20, 2021 . . . were denied due process,” because, in

exchange for little or no benefit, they had been “forced [to] . . . release virtually any claims

they would ever have against the [D]efendants.” Id. at 238. Other merchants, in contrast,

stood to “derive a potentially substantial benefit” from what everyone agreed was “the most

valuable relief” for the (b)(2) class in the 2013 Settlement Agreement. Id. The Second

Circuit found there was “no basis for this unequal intra-class treatment.” Id. Those same

merchants who did not stand to benefit from the surcharge provision were “also bound to an

exceptionally broad release,” id. at 239, and “had no notice and no opportunity to opt out of

this deal,” id. at 240.

           c.   Superseding Settlement Agreement

        Following remand, two putative classes — the Rule 23(b)(2) injunctive class and the

Rule 23(b)(3) damages class — have proceeded separately, and are each represented by

separate counsel. (See Mem. and Order dated Nov. 30, 2016 (“Interim Class Counsel

Order”), Docket Entry No. 6754.) After additional extensive discovery and renegotiations,

the named representatives of the damages class and Defendants reached a new and separate

settlement agreement, which the Court finally approved on December 13, 2019. (Final

Approval Order.) Members of the (b)(2) class are not party to the Superseding Settlement

Agreement.

        R&M Objectors do not claim to have had any involvement in the litigation, including

discovery or settlement negotiations, following the Second Circuit’s decision.




                                                 8
   II. Report and recommendation

       Judge Orenstein recommended that the Court deny R&M Objectors’ motion in its

entirety. (R&R.)

           a.   Attorneys’ fees

       Judge Orenstein recommended that the Court deny the motion for attorneys’ fees

because “R&M Objectors have not demonstrated that they are a substantial cause of material

benefit to the (b)(3) Class resulting from the proposed settlement agreement.”3 (R&R 3.)

                   i.   Focus of the objections

       First, Judge Orenstein found that “R&M Objectors’ arguments opposing the earlier

settlement sought primarily to vindicate the interests of the (b)(2) Class,” which “efforts did

nothing to advance the interests of the (b)(3) Class members whose claims the [Superseding

Settlement Agreement] would resolve.”4 (Id. at 4.) He noted that, in reversing the 2013

Settlement Agreement, the Second Circuit found that counsel had “labored under an inherent

conflict of interest that made it impossible for them to adequately vindicate the rights of all

members,” and “produced a result that disfavored certain members of the (b)(2) Class.” (Id.

(citing Interchange II, 827 F.3d at 231).) The Second Circuit “expressed no such concern



       3
         Judge Orenstein assumed, for purposes of analyzing the motion, “that the new
settlement agreement does produce a more favorable result for (b)(3) Class members than its
predecessor,” but noted that “the greater dollar amount of the settlement fund does not
necessarily translate into a more favorable outcome for (b)(3) Class members.” (R&R 6 n.3.)
       4
          In analyzing whether R&M Objectors were a substantial cause of the benefit
conferred on members of the (b)(3) class by the Superseding Settlement Agreement, Judge
Orenstein “assume[d] for the sake of discussion that the R&M Objectors can fairly be deemed
responsible for making the arguments that ultimately persuaded the [Second Circuit] to reject
the original settlement.” (R&R 7.) Ultimately, however, as discussed below, Judge Orenstein
found that “the record . . . does not support that proposition.” (Id.)


                                                9
about the original settlement’s effect on members of the (b)(3) Class — that is, the class that

now proposes to settle its claims on revised terms, and the class that R&M Objectors claim to

have helped by objecting to the earlier settlement.” (Id.) Judge Orenstein reasoned that

“nothing in the [Second Circuit’s] decision suggests that undoing the settlement would help

members of the (b)(3) Class” — and, in fact, “the (b)(3) Class may be worse off” as “they no

longer enjoy what the [Second Circuit] perceived to be an advantage over the (b)(2) Class

members.” (Id. at 5.)

       To the extent R&M Objectors argue that “their efforts opposing the original settlement

were the but-for cause of the benefits under the current one,” Judge Orenstein concluded that

such an argument, even if correct, fails to establish that R&M Objectors substantially caused

the benefits conferred by the Superseding Settlement Agreement. (Id. at 5–6 (citing In re

Holocaust Victim Assets Litig., 424 F.3d 150, 157 (2d Cir. 2005)).)

       Finally, Judge Orenstein found that “attributing the new settlement to the R&M

Objectors’ efforts to oppose the earlier one ignores the history of this litigation.” (Id. at 6.)

Noting that R&M Objectors’ argument would be more convincing had the parties reached a

new settlement agreement soon after the prior settlement was remanded by the Second

Circuit, Judge Orenstein noted that instead, the parties then “spent years . . . engaged in

extensive discovery,” and “[o]nly with that supplemental discovery largely completed did the

(b)(3) Class and the [D]efendants hammer out a new agreement.” (Id.) Even if R&M

Objectors “may have played some role in causing the parties to have to engage in further

discovery,” Judge Orenstein found that it would “blink reality” to find R&M Objectors were

the “substantial cause of the benefits under that new agreement.” (Id. at 6–7.)




                                                 10
                   ii. Cumulative nature of the objections

        Second, Judge Orenstein found that “R&M Objectors’ arguments were cumulative,”

and thus “even if they were not inapposite to the current proposed settlement,” he could not

“conclude that they made any difference to the result in the circuit court or the later agreement

to settle the claims of the (b)(3) Class.” (Id. at 4.)

        In reaching this conclusion Judge Orenstein noted that R&M Objectors’ “initial

objections were largely unrelated to the ones that ultimately prevailed on appeal — and it was

others who framed the successful arguments that the R&M Objectors joined.” (Id. at 7.)

Although R&M Objectors did eventually submit arguments to the Court grounded in the

“ultimately persuasive theory of inadequate representation,” Judge Orenstein concluded that

those arguments “merely amplified [those] . . . previously made by others.” (Id. at 8.) Judge

Orenstein reached similar conclusions as to R&M Objectors’ arguments to the Second Circuit.

(Id.)

        Judge Orenstein rejected the argument that R&M Objectors “deserve credit for the

arguments made in the first instance on appeal by their fellow objectors because the objectors

worked cooperatively to coordinate the various arguments to be presented.” (Id. at 9.) Even

if R&M Objectors “were part of a group effort that generated a variety of arguments, some of

which others used to persuade” the Second Circuit, Judge Orenstein concluded that such a

claim “does not establish that the R&M Objectors were a substantial cause of those arguments

being made or being made persuasively.” (Id.)

        Finally, Judge Orenstein again noted that objectors seeking attorneys’ fees must show

“substantial causation,” which is a more demanding standard than mere but-for causation.




                                                 11
(Id. at 9 n.5.) Nevertheless, he found that “R&M Objectors cannot satisfy even that more

relaxed standard,” because “had they never objected to the original settlement, it seems likely

that the result on appeal would have been the same.” (Id.)

           b. Service awards

       Judge Orenstein also recommended that the Court deny R&M Objector’s request for

service awards because “[R&M] [O]bjectors themselves did not incur any risk” or “provide

any service that sets them apart.” (Id. at 11.) Judge Orenstein noted that R&M Objectors’

“assert[ion] that they assumed a risk by challenging the original settlement on a contingency

basis . . . misperceives the purpose of a service award,” which “recognizes the litigant’s risk

and service, not that of the litigant’s counsel.” (Id.)

   III. Discussion

           a.   Standard of review

       A district court reviewing a magistrate judge’s recommended ruling “may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1)(C). When a party submits a timely objection to a

report and recommendation, the district court reviews de novo the parts of the report and

recommendation to which the party objected. Id.; see also United States v. Romano, 794 F.3d

317, 340 (2d Cir. 2015). The district court may adopt those portions of the recommended

ruling to which no timely objections have been made, provided no clear error is apparent from

the face of the record. John Hancock Life Ins. Co. v. Neuman, No. 15-CV-1358, 2015 WL

7459920, at *1 (E.D.N.Y. Nov. 24, 2015). The clear error standard also applies when a party

makes only conclusory or general objections. Benitez v. Parmer, 654 F. App’x 502, 503–04




                                                12
(2d Cir. 2016) (holding that “general objection[s] [are] insufficient to obtain de novo review

by [a] district court” (citations omitted)); see Fed. R. Civ. P. 72(b)(2) (“[A] party may serve

and file specific written objections to the [magistrate judge’s] proposed findings and

recommendations.” (emphasis added)); see also Colvin v. Berryhill, 734 F. App’x 756, 758

(2d Cir. 2018) (“Merely referring the court to previously filed papers or arguments does not

constitute an adequate objection under . . . Fed. R. Civ. P. 72(b).” (quoting Mario v. P & C

Food Mkts., Inc., 313 F.3d 758, 766 (2d Cir. 2002))).

           b. Objections to the R&R

        R&M Objectors object to Judge Orenstein’s findings that the arguments they made to

the district court objecting to the 2012 Proposed Settlement Agreement were “largely

unrelated to the ones that ultimately prevailed on appeal,” and that, on appeal, they “merely

joined in the challenges to the settlement that ultimately prevailed, rather than making them

on their own in the first instance.” (R&M Obj. 4 (quoting R&R 7–8).) R&M Objectors argue

that the “record shows a joint effort, not just the mere ‘me too’ statement of a nominal

participant in the circuit court briefing,” and that “this analysis . . . produces a harsh result for

counsel who participates as part of a team.” (R&M Obj. 4.) R&M Objectors argue that their

“cooperation [with co-counsel] to make a single, coordinated effort . . . produced” the Second

Circuit’s decision, (id. at 5), and that “there is very little support for the deconstruction” of the

appellate briefs “down to the level of individual point headings and only giving credit for

those that matched that court’s final ruling,” (id. at 4).

        R&M Objectors also argue that the Second Circuit’s decision was driven by the

“damage done to both the (b)(2) and (b)(3) Classes,” and object to the R&R’s “dissect[ion]”




                                                 13
of their “efforts,” arguing that it improperly “extricat[es] only those [efforts] which it believes

failed.” (Id. at 6.) They further argue that their “provision-opt out and due process argument,

while based in the (b)(2) Class, was bound together by an inadequate monetary award to the

(b)(3) Class,” and that “[t]his conflict was part of the reason” the Second Circuit set aside the

2013 Settlement Agreement. (Id. at 10.) In addition, R&M Objectors argue that, “[i]n

deciding” that they “only advocated on behalf of the (b)(2) Class,” Judge Orenstein “failed to

recognize R&M Objectors retaining experts on behalf of their clients,” and using one of those

expert’s findings to support their argument for “higher payment” for the (b)(3) class. (Id. at

11–12.) R&M Objectors further argue that the “inadequate notice provisions of the original

settlement violated the rights of all absent class members,” in both the (b)(2) and (b)(3)

classes, and R&M Objectors should get credit for “precisely and uniquely address[ing] this

point with their own creative objection.” (Id. at 12.)

       R&M Objectors further object to Judge Orenstein’s finding that R&M Objectors did

not assume any risk in objecting to the settlement, arguing that under this analysis, only well-

resourced objectors who can afford to retain counsel at an hourly rate and absorb the costs,

regardless of whether they win, will be entitled to service awards. (Id. at 8.) They argue that

contingency fee agreements do not “eliminate risk, but shift[] it in return for an enhanced fee

should counsel be successful.” (Id. at 8–9.)

           c.   Attorneys’ fees

       R&M Objectors argue that they are entitled to attorneys’ fees because they “were a

substantial cause of the [Second Circuit’s] eventual disapproval of the . . . Original

Settlement,” and “played a key role in the creation of the new and improved settlement




                                                14
benefits.”5 (R&M Mem. 9, 10.) Plaintiffs argue that R&M Objectors “were not a ‘substantial

cause’ in reaching either the current settlement or vacating the prior settlement,” and that

“[a]ny award of attorneys’ fees to R&M Objectors’ lawyers is unwarranted.” (Pls. Opp’n 2.)

The Court denied R&M Objectors’ motion for attorneys’ fees because, as explained below,

R&M Objectors were not a substantial cause of the increased benefit conferred by the

Superseding Settlement Agreement.

       The Second Circuit “has recognized the ‘valuable and important role’ of objectors,

holding that objectors are ‘entitled to an allowance as compensation for attorneys’ fees and

expenses where a proper showing has been made that the settlement was improved as a result

of their efforts.’” In re Petrobras Sec. Litig., --- F. App’x. ---, ---, 2019 WL 4197114, at *1

(2d Cir. Sept. 5, 2019) (quoting White v. Auerbach, 500 F.2d 822, 828 (2d Cir. 1974)); see

also In re Currency Conversion Fee Antitrust Litig., 263 F.R.D. 110, 132 (S.D.N.Y. 2009)

(“Objectors have a valuable and important role to perform in policing class action

settlements.” (alteration omitted) (quoting In re Indep. Energy Holdings PLC Sec. Litig., No.

00-CV-6689, 2003 WL 22801724, at *1 (S.D.N.Y. Nov. 24, 2003))). In order to recover

attorneys’ fees, a party’s “actions . . . must[] be ‘a substantial cause of the benefit obtained.’”

In re Holocaust Victim Assets Litig., 424 F.3d at 156–57 (quoting Savoie v. Merchs. Bank, 84

F.3d 52, 56 (2d Cir. 1996)). “In the absence of a showing that objectors substantially

enhanced the benefits to the class under the settlement they are not entitled to fees.” In re

Currency Conversion Fee Antitrust Litig., 263 F.R.D. at 132 (alteration omitted) (quoting



       5
           The Court assumes, for the purpose of this Memorandum and Order, that the
Superseding Settlement Agreement does in fact confer an increased benefit on the (b)(3)
class, as compared to the 2013 Settlement Agreement.


                                                15
Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1052 (9th Cir. 2002)).

        The district court “has broad discretion in deciding whether, and in what amount,

attorneys’ fees should be awarded, since . . . [the district court] is in the best position to

determine whether the participation of objectors assisted the court and enhanced the

recovery.” In re Petrobras Sec. Litig., 2019 WL 4197114, at *1 (quoting White, 500 F.2d at

828); see also In re Holocaust Victim Assets Litig., 424 F.3d at 157 (“The district court, which

is intimately familiar with the nuances of the case, is in a far better position to make such

decisions than is an appellate court, which must work from a cold record.” (alterations

omitted) (quoting In re Bolar Pharm. Co. Sec. Litig., 966 F.2d 731, 732 (2d Cir. 1992))).

                   i.   R&M Objectors were not a substantial cause of the Second
                        Circuit’s decision to overturn the 2013 Settlement Agreement

        In support of their request for attorneys’ fees, R&M Objectors focus on their role in

objecting to the 2013 Settlement Agreement, first in the district court and then on appeal.

They point to their early involvement, starting in October of 2012, claiming that “when they

posited the first objection to the Original Settlement by an absent Class Member, the R&M

Objectors generally alerted the Court to the most grievous attributes of the agreement.”

(R&M Mem. 6.) They further argue that the Second Circuit ultimately “took heed” of the two

arguments that they “stressed” at the final approval hearing and “made the centerpiece of their

appellate briefs,” regarding what they viewed as inadequate notice and issues with the

surcharge provision of the injunctive relief. (Id. at 8.) According to R&M Objectors, in

setting aside the 2013 Settlement Agreement, the Second Circuit relied “on largely the same

grounds championed by the R&M Objectors since [d]ay [o]ne.” (Id. at 9.)

        After reviewing R&M Objectors’ arguments, both in the district court and on appeal,



                                                 16
the Court is not persuaded that R&M Objectors were a substantial cause of the Second

Circuit’s decision to set aside the 2013 Settlement Agreement.

       While R&M Objectors objected early and consistently, their initial objections did not

raise any concerns about the adequacy of class counsel’s inherently conflicted representation

or the problems with the surcharge benefit. (See R&M Obj. to 2012 Proposed Settlement

Agreement ¶ 40 (objecting to the proposed settlement because “the monetary fund and

proposed refund [was] inadequate for the class”; (2) the “injunctive relief [was] inadequate for

the class”; (3) the “release [was] excessive and overbroad”; and (4) the “proposed attorney[s’]

fees award [was] excessive”).)

       R&M Objectors did eventually make the argument, starting at the preliminary

approval stage, that the surcharge provision of the injunctive relief would not benefit all class

members, (see R&M Opp’n to Prelim. Approval of 2012 Proposed Settlement Agreement 6–

7; R&M Obj. to Final Approval of 2012 Proposed Settlement Agreement 24–27; R&M App.

Br. 28–42) — an argument that the Second Circuit ultimately found persuasive. However,

they were not the first to make this argument, (see, e.g., Letter filed Oct. 9, 2012 by Florida

Retail Federation 1, Docket Entry No. 1635 (noting that the “much-touted provision that

would allow vendors to surcharge is meaningless in Florida, where credit card surcharging is

unlawful”), and, in later rounds of briefing, largely echoed the more comprehensive

arguments of other parties’ briefs, in which R&M Objectors joined, (see, e.g., Joint Br. for

Merchant Appellants, 2014 WL 2794832, at *48–66.)

       Although R&M Objectors did argue, at the final approval stage, that there were

conflicts between the remaining class representatives and class counsel, and the objecting




                                               17
class representatives and other absent class members,6 they never argued that class counsel’s

unitary representation of the (b)(2) and (b)(3) class was improper, as the Second Circuit

ultimately found.

       The Court finds that R&M Objectors were not a substantial cause of the Second

Circuit’s decision. However, even if they were, such a finding, without more, would not

warrant granting attorneys’ fees. Even assuming that R&M Objectors were a substantial

cause of the Second Circuit’s decision, as discussed below, they still cannot establish that they

substantially caused the benefits conferred by the Superseding Settlement Agreement.

                    ii. R&M Objectors were not a substantial cause of the benefits
                        conferred by the Superseding Settlement Agreement

       R&M Objectors argue that they “played a key role in the creation of the new and

improved settlement benefits,” and that the “new, improved Superseding Settlement

incorporates virtually every ground raised by the R&M Objectors when challenging the

Original Settlement.” (R&M Mem. 10, 13.) In addition, they argue that the “increased

[monetary] value” of the Superseding Settlement Agreement “would never have been

available had the R&M Objectors not objected to the . . . Original Settlement.” (Id. at 13.)

Plaintiffs argue, inter alia, that R&M Objectors “do not, and cannot, link any of their

particular objections, or litigation efforts, at final approval or on appeal to the $900 million

increase in the Superseding Settlement,” and that R&M Objectors’ attempt to link their



       6
           (See R&M Obj. to Final Approval of 2012 Proposed Settlement Agreement 18
(arguing that there “are at least three conflicts present in this class settlement”: (1) the “large
segment of class representatives who have withdrawn”; (2) the “future claims of unknown
entities” that are released and the inadequacy of “present class representatives . . . releas[ing]
these claims for future entities”; and (3) the lack of “legitimate opportunity [for absent class
members] to [opt out] of the settlement class”).)


                                                18
objections to various aspects of the Superseding Settlement Agreement are misguided or

unfounded. (Pls. Opp’n 7–12.) The Court finds that R&M Objectors were not a substantial

cause of any increased benefits conferred by the Superseding Settlement Agreement.

       As discussed above, following the Second Circuit’s decision in 2016, Class Counsel

engaged in extensive discovery and renegotiations with Defendants, and, after several years,

were able to reach a settlement for the Rule 23(b)(3) damages class, which the Court finally

approved on December 13, 2019. R&M Objectors do not claim to have had any direct role in

this process. R&M Objectors appear to argue that they were a substantial cause of the

increased value of the settlement fund because, but for their objections to the 2013 Settlement

Agreement, there would be no Superseding Settlement Agreement. (See Sept. 5, 2019 Tr.

8:2–5 (counsel for R&M Objectors arguing that “[t]he essence here is that had we not become

involved in this case, the Court and all the litigants would be saddled with a settlement

agreement that violated fundamental due process.”).) Given the extensive objections to the

settlement,7 the Court is not convinced that, in the absence of R&M Objectors, the outcome



       7
          The Court notes that from the time it was initially proposed in the summer of 2012
until the Second Circuit’s decision four years later in June of 2016, there was substantial
opposition to the 2013 Settlement Agreement, and there was significant overlap between
various parties’ objections. In addition to being consistent objectors, R&M Objectors were
similarly consistent in pointing out the large and ever-growing number of objections to the
settlement. (See R&M Obj. to 2012 Proposed Settlement Agreement ¶¶ 46–47 (noting that
the “the amount and variety of objection to the class settlement at this point in the process is
significant,” and that the “proposed class settlement ha[d] not been viewed favorably by many
groups, entities and individuals”); R&M Opp’n to Prelim. Approval of 2012 Proposed
Settlement Agreement 6 (noting the “large number of objectors, both named plaintiffs and
otherwise, who [had] taken issue with the [proposed] Settlement Agreement”); R&M Obj. to
Final Approval of 2012 Proposed Settlement Agreement 7 (noting the numerous parties, both
class members and objectors, opposing the settlement); R&M App. Br. 5 & n.1 (arguing that
the “release of future claims is by far the most significant feature of this deal to the R&M



                                               19
on appeal would have been any different. But even assuming that were the case, the Court

would still not be able to find that R&M Objectors had substantially caused any increased

value of the Superseding Settlement Agreement, which the Court instead attributes to the

years of additional discovery and renegotiation that followed the Second Circuit’s decision,

and which R&M Objectors had no involvement in.

        The Court also notes that R&M Objectors’ primary concerns with the prior settlement,

highlighted both at the final approval hearing before Judge Gleeson in 2013 and in their

appellate briefing, related to the notice to class members and the surcharge provision, and not

to the adequacy of the damages award. In addition, on appeal, the Second Circuit did not take

issue with the adequacy of relief for the (b)(3) class — to the contrary, the basis of the court’s

opinion was that “class counsel and class representatives . . . were in the position to trade

diminution of the (b)(2) relief for increase of (b)(3) relief.” Interchange Fees II, 827 F.3d at

234 (emphasis added). In other words, even to the extent that R&M Objectors’ played a role

in convincing the Second Circuit to set aside the 2013 Settlement Agreement, such efforts

cannot be said to have substantially caused the increased benefits at issue here, i.e., monetary

relief to the (b)(3) class.8




Objectors,” and noting that, “[i]n light of the amount and content of objections to this
Settlement, it appears that the same is true for a significant portion, if not a majority, of Class
Members”).)
        8
          Similarly, while R&M Objectors note that the Superseding Settlement Agreement
“eliminates any mention of a surcharge,” (R&M Mem. 13), in an attempt to argue that the
new settlement incorporates their objections, Plaintiffs rightly note that the surcharge
provision, a form of injunctive relief, is irrelevant to the Superseding Settlement Agreement,
(Pls. Opp’n 8).



                                                20
       For these reasons, the Court denied R&M Objectors’ request for attorneys’ fees.9

           d. Service awards

       R&M Objectors argue that “over the past seven years they have shown their

commitment to ensure . . . a fair and reasonable settlement,” and now “should be recognized

for their willingness to stand up for the Class.” (R&M Mem. 15.) At oral argument on the

motion, counsel for R&M Objectors argued that they “had the ultimate risk” because they

“received no monies from [their] clients . . . and did this solely on a contingency basis.”

(Sept. 5, 2019 Tr. 15:15–18.) Plaintiffs argue that R&M Objectors are not entitled to service

awards because, “[o]ther than putting their names on an objection,” they “have not

participated in this litigation,” and note that they “did not sit for depositions, or answer

interrogatories, or produce documents, or provide any assistance with the Superseding

Settlement Agreement.” (Pls. Opp’n 14.) The Court denied R&M Objectors’ motion for

service awards because, as explained below, R&M Objectors have not demonstrated that they

incurred any risk from the litigation or that any other special efforts or circumstances warrant

a service award.

       “An incentive award is meant to compensate the named plaintiff for any personal risk

incurred by the individual or any additional effort expended by the individual for the benefit

of the lawsuit.” Dornberger v. Metro. Life Ins. Co., 203 F.R.D. 118, 124 (S.D.N.Y. 2001).




       9
          Because the Court found R&M Objectors are not entitled to attorneys’ fees, the
Court also declined to grant the request for reimbursement of litigation expenses. See
Tlacoapa v. Carregal, 386 F. Supp. 2d 362, 374 (S.D.N.Y. 2005) (“It is well-settled in this
Circuit that ‘attorney’s fees awards include those reasonable out-of-pocket expenses incurred
by attorneys and ordinarily charged to their clients.’” (quoting LeBlanc-Sternberg v. Fletcher,
143 F.3d 748, 763 (2d Cir. 1998))).


                                                21
Courts in this Circuit have applied the same standard to objectors’ requests for service awards

as that applied to named plaintiffs’ requests for service awards. See Parker v. Time Warner

Entm’t Co., L.P., 631 F. Supp. 2d 242, 279) (E.D.N.Y. 2009) (citing Park v. Thompson Corp.,

633 F. Supp. 2d 8, 14 (S.D.N.Y. 2009)), aff’d, 378 F. App’x 63 (2d Cir. 2010)). When

“determining . . . incentive award[s],” courts consider:

               the existence of special circumstances including the personal risk
               (if any) incurred . . . in becoming and continuing as a litigant, the
               time and effort expended . . . in assisting in the prosecution of the
               litigation or in bringing to bear added value (e.g., factual
               expertise), any other burdens sustained . . . in lending [one’s self]
               to the prosecution of the claim, and of course, the ultimate
               recovery.

Berkson v. Gogo LLC, 147 F. Supp. 3d 123, 133 (E.D.N.Y. 2015) (quoting Roberts v. Texaco,

Inc., 979 F. Supp. 185, 200 (S.D.N.Y. 1997)). “[T]he decision to grant the award, and the

amount thereof, rests solely within the discretion of the Court.” Dial Corp. v. News Corp.,

317 F.R.D. 426, 439 (S.D.N.Y. 2016) (citing Roberts, 979 F. Supp. at 200).

        The Court finds that R&M Objectors have not established any circumstances to

warrant a service award. While the Court does not disagree with counsel’s statement to Judge

Orenstein at oral argument that, in choosing to take on a group of clients on a contingency

basis, counsel assumed a certain amount of risk, that is irrelevant to the inquiry here, which

looks at risk assumed by R&M Objectors themselves. In their objections to the R&R, R&M

Objectors attempt to reframe the argument, contending that they did themselves take on

certain risks associated with contingency fee representation. (R&M Obj. 8–9.) R&M

Objectors argue that the “nature of a contingency fee retainer creates a partnership of sorts

between the client and counsel, one that doesn’t eliminate risk, but shifts it in return for an




                                                22
enhanced fee should counsel be successful.” (Id.) The Court is not persuaded that the

possibility of a reduced award to objectors in the event that counsel is successful constitutes

the type of risk that warrants a service award. Finally, while the Court is sympathetic to the

argument that objectors with fewer resources may have no choice but to retain counsel on a

contingency fee basis, R&M Objectors have not demonstrated that they made any special

efforts in connection with this litigation, beyond having retained counsel, who in turn made

arguments on their behalf over the course of several years.

       For these reasons, the Court denied R&M Objectors’ request for service awards.

   IV. Conclusion

       For the foregoing reasons, the Court adopted the R&R in its entirety and denied R&M

Objectors’ motion for attorneys’ fees, expenses, and service awards.

Dated: January 2, 2020
       Brooklyn, New York

                                                      SO ORDERED:


                                                           s/ MKB
                                                      MARGO K. BRODIE
                                                      United States District Judge




                                               23
